Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

Applicant’s election without traverse of Group II and the following organ species:  liver (species I), introducing cells (species II), and diseased (species III)  in the reply filed on July 5, 2022 is acknowledged.  The non-elected species for species I-III and claims 38-45 and 55-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 5, 2020.


Claims 32-37,46-51,53-54,59-60, 89-92 are under examination.  

Specification
The disclosure is objected to because of the following informalities:  The specification does not describe Figure 6H or Figure 19B in the brief description of the Figure Section.  Appropriate correction is required.

The drawings are objected to because there is not a brief description section for Figures 6H or Figure 19B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 38-44 and 55-58 are objected to because of the following informalities:  Since applicants elected liver for organ type, the status indicator for these claims needs to state that these claims are withdrawn.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 32-33,35-37,46-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sokol (WO 2015028577)

Sokal teaches a method of introducing functionality of a diseased solid organ of a subject, comprising contacting a diseased organ with a patch graft comprising a mixture of epithelial cells and mesenchymal cells under conditions that promote engraftment of epithelial and mesenchymal cells, such that the introduction can be demonstrated.  
Specifically, Sokal discloses in paragraph 9 that a mixed population of liver cells, positive for mesenchymal stem cell markers can be used in such a composition.  Paragraphs 60-61 state epithelia cells can be included, along with hepatic stellate cells which are mesenchymal cells.  The claims require that these cells are placed in a patch.  Paragraph 127 states specifically that the cell composition can be placed in a sponge like structure or similar three dimensional structures/matrices that can be placed on the liver allowing for engraftment and functionality of such cells.  Such structures can be considered liver patches capable of introducing cells into the liver.  Paragraphs 121-122 specifically discuss studying such biomarkers associated with such cells “either in vivo or in-vitro.”  The biomarkers demonstrate the functionality of the cells.  Paragraph 122 states that such biomarkers can be in tissue and/or biological fluid.  Sokal teaches that the cells can be administered during a diseased state (Paragraphs 128 and 135 of Sokal).    as in instant Claim 32, measuring in a biological sample obtained from the subject a level of secretion or metabolic product or effect.  Biomarkers can be secreted, they can be considered an “effect” of the cells, and they constitute a metabolic product (Paragraph 38, Paragraphs 121-122) as in instant Claim 33, The term coating is broad and encompasses an implant sponge (mentioned 127) which precludes the cells from migrating out where they can attach to other organs and tissue   as in instant Claim 35, the solid organ comprises an endodermal organ/liver (abstract) as in instant Claims 36, 37, 46, the reference states that the following secretions can be measured bilirubin (Paragraph 9) as in instant Claim 46, Paragraph 99 discusses detecting the activity level of liver specific metabolic activities such as albumin, bile production, urea, and cholesterol synthesis as in instant Claim 47.


The reference anticipates the claim limitation


Claim(s) 32-37,47,49-51,53-54,59-60,89-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid (US 20140301985)

Reid teaches a method of introducing functionality of a diseased liver of a subject comprising contacting the diseased solid organ with a patch graft comprising a mixture of epithelial cells and mesenchymal cells that promote engraftment of epithelial and mesenchymal cells (Abstract and Example 1 :Efficacy of Grafting Strategy using Hyaluron Grafts).  The introduction of cells is into liver is demonstrated by example 1 because it states that cells transplanted via the hyaluron patch/graft were seen “to localize exclusively to liver tissue and were not found in other tissues by assays on randomized histological samples (Example 1, Paragraph 106)”.  Therefore, engraftment was demonstrated as in instant Claims 32,89-92, In example 1, the presence/effect of the GFP reporter introduced into the cells was measured (Example 1) as in instant Claim 33, Example 1 states that the administered cells successfully integrated into the liver (Paragraph 106) as in instant Claim 34, the hyaluron coating inhibits adhesion of the patch graft to organs and tissue in the vicinity of the patch graft (Paragraph 106) as in instant Claim 35, the organ is the liver (Example 1) as in instant Claims 36-37, Paragraph 43 states that the presence of albumin can be determined as in instant Claim 47, the effect being measured is alpha-fetoprotein (Paragraph 43) as in instant Claim 49, contacting the diseased liver with a patch graft/hyaluron graft comprising a mixture of epithelial cells and mesenchymal cell, allowing the epithelial cells and mesenchymal cells to migrate and distribute among the cells of the host liver, such that an alleviation/engraftment in the treated subject of a negative effect of a condition can be demonstrated (Example 1) as in instant Claim 50, the effect of the engraftment is measured (Example 1) as in instant Claim 51, the organ can be a liver (Example 1) as in instant Claims 53-54,  Example 1 uses murine/mammal cells as in instant Claim 59, Paragraph 81 states that human cells may be used with human livers as in instant Claims 59-60, 

The reference anticipates the claim limitation


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 32-34,48,50-51,53-54,59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Sokol (WO 2015028577) in view of Hickey “Noninvasive 3D imaging of liver regeneration in a mouse model of hereditary tyrosinemia type 1 using the sodium iodide symporter gene” Liver Transpl 2015, April 21(4):  442-453


Sokol applies as above to teach claim 32.  Sokol also teaches contacting a liver with a patch comprising a mixture of epithelial cells and mesenchymal cells, and allowing the epithelial cells and mesenchymal cells to migrate into and distribute among the cells of the host liver (Paragraph 9, 99-100, 121-122,127) as in instant Claim 50
Sokol does not teach a demonstration of alleviation and/or demonstrating that at least a portion of the mixture of epithelial cells and mesenchymal cells has integrated within the host liver.  However, Hickey teaches that liver regeneration and/or alleviation by transplanted cells can be visualized using a 3D imaging demonstration (Abstract; Intro Section).   An artisan would have been motivated to have used the non-invasive NIS 3D imagining method of Hickey with the method taught in Sokol because as explained in Hickey, the 3D detection system provides a method of monitoring the cells noninvasively and longitudinally after introduction in the body (Page 2).  The 3D imaging system for Hickey provides “both qualitative and quantitative analysis of the cells (Introduction Statement).”  Because this technique works for cell visualization, there would be a high expectation for success. As in instant Claims 34 and 50-51
Dependent Claim Analysis involving Sokol
The solid organ is an endodermal organ/liver (Paragraph 127) as in instant Claims 53-54, the subject comprises a mammal (Paragraph 126) as in instant Claim 59, the mammal is a human (Paragraph 126) as in instant Claim 60.
Dependent Claim Analysis involving both Sokol and Hickey 
  Paragraph 135 of Sokol mentions that its patch composition can be used to treat Tyrosinemia.  Sokol does not state specifically that the Tyrosinemia is Type 1.  However, it would have been obvious to have treated a subject with Tyrosinemia Type 1 since it is known that cell transplantation is useful for repopulating a diseased liver and the transplanted cells would help to provide a functional enzyme for tyrosine metabolism that is diminished or non-functional in patients with Tyrosinemia Type 1 (Hickey, Page 2, last paragraph).  The cells transplanted in Hickey are the same types of cells that can be used in the Sokol reference.  Since such cells are able to engraft onto the diseased liver, there would be a huge expectation for success as in instant Claim 48

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In the present situation, rationales A, B, E, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Sokol teaches a mesenchymal/epithelial containing patch.  Hickey teaches a method of demonstrating integration.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  


Conclusion

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632